NOT DESIGNATED FOR PUBLICATION


                              STATE OF LOUISIANA
                                COURT OF APPEAL
                                     FIRST CIRCUIT


                                      2022 CA 0265


                             DANIELLE' S LEGACY, L.L.C.
1

                                         VERSUS


           CARING ANGELS CONNECTION, INC., D/B/ A CARING ANGELS
            CONNECTIONS, HENRY DAVISON, AND WANDA DAVISON



                                            Judgment rendered      DEC 2 9 2022




                                     On Appeal from the
                               19"    Judicial District Court
                                East Baton Rouge Parish
                                     State of Louisiana
                                       No. C663375


                             Judge Donald Johnson, Presiding



    George W. Britton, III                        Attorneys for Appellants/ Defendants
    Louis G. Scott                                Caring Angels Connection, Inc.,    d/ b/ a
    Monroe, Louisiana
                                                  Caring Angels Connections, Henry
                                                  Davison, and D. F. A., L.L. C.


    Glen R. Petersen                              Attorney for Appellee/ Plaintiff
    Baton Rouge, Louisiana                        Danielle' s Legacy, L,L.C.




           BEFORE: MCDONALD, McCLENDON, AND HOLDRIDGE, JJ.




MCI    f
HOLDRIDGE, J.


            Defendant, D.F. A., L. L.C.,                        appeals a summary judgment entered in favor of

plaintiff, Danielle' s Legacy, L.L.C.                               We reverse and remand.


                                                               DISCUSSION


            Plaintiff is an entity that contracts with Medicaid medical providers who

have not been paid by the state program to assist the providers in recovering funds

owed to them by the Louisiana Medicaid Program. Plaintiff filed this breach of

contract lawsuit against Caring Angels Connection,                                                        Inc.,   d/ b/ a Caring Angels

Connections (              Caring Angels), Henry Davison,                                     and D.F. A., L.L.C,             also doing

business as Caring Angels Connections ( D.F.A.)'                                                 Plaintiff alleged that it entered


into a contract with Caring Angels on September 26, 2017, which provided for a

one- third contingency fee to be paid to plaintiff in connection with any funds

plaintiff successfully recovered for Caring Angels.                                                  Plaintiff further alleged that


Mr. Davison, the purported owner of Caring Angels, signed the contract on behalf

of D.F. A.           According to plaintiff, as a result of its efforts, the sum of $69, 383. 32

was recovered for Caring Angels and was paid to D. F. A.                                                          On October 2, 2017,


plaintiff sent Caring Angels an invoice in the amount of $23, 127. 77 representing

the amount it claimed it was owed by virtue of the one-third contingency contract.

However, D.F. A. and its owner, Mr. Davison, refused to pay the amount allegedly

owed to plaintiff in accordance with the terms of the contract.                                                        In this lawsuit,


plaintiff sought to                    recover $ 23, 127. 77,                   reasonable attorney' s fees,                  costs,       and



interest from D.F. A. and Mr. Davison.


             An answer was filed by the defendants,                                           and D. F. A.         filed a peremptory

exception raising the objection of no right of action.                                                    Therein, D.F. A. submitted


that to the extent the contract legally existed, plaintiff had no right of action against


 Plaintiff originally named Wanda Davison as a party defendant but later stipulated to her dismissal, Further, although D. F. A. was not named in
the original petition, plaintiff later filed an amending petition adding D. F. A. as a party defendant.
                                                                            2
D.F. A. because it was not a party to the contract in question, nor was it even

mentioned in the contract.             Additionally, D. FA. asked that the contract be declared

null and void, urging that the contract was obtained by fraud, duress, and mistakes

caused by plaintiff' s agents.

         On August 8, 2019, plaintiff filed a motion for summary judgment seeking

judgment in the amount of $23, 127. 77, legal interest from the date of the demand,


and    costs    of the     proceedings.          Plaintiff submitted evidence in support of the


motion.
               In opposition to the motion for summary judgment,                                 the defendants


contested the admissibility of plaintiffs evidence and also submitted evidence in

opposition to the motion.2

         On March 1,           2021,     the trial court entered judgment denying plaintiffs

motion for summary judgment.                    Plaintiff requested that the court file reasons for


denying the motion. On April 20, 2021, the trial court issued reasons for denying

the motion for summary judgment, finding that there existed a myriad of issues of

law and fact surrounding the transaction at the core of the litigation, which could

not be decided summarily. There was insufficient evidence, the court concluded,

to find as a matter of law that plaintiff performed under the contract, that plaintiff

recovered any money on behalf of D.F. A.,                            or to     calculate      compensation   or


damages, if any was owed. Additionally, the court noted that Mr. Davison raised

the issue of fraud on the part of the plaintiff, which would void the contract if

proven.




         Plaintiff filed a motion to reconsider the denial of its motion for summary

judgment. Therein, plaintiff argued that the court overlooked documents submitted


by plaintiff in connection with the motion for summary judgment.                                   In support of


the reconsideration motion, plaintiff filed two exhibits that were filed in connection


 We pretermit discussion of the documents submitted in support of and in opposition to the motion for summary
judgment since the trial court denied the motion and a supervisory writ was not taken to this court.
                                                          3
with the initial motion for summary judgment, as well as two additional exhibits

which had been " mistakenly omitted" from the evidence plaintiff filed with the


motion for summary judgment. Following a hearing, the trial court granted the

motion for reconsideration and granted plaintiff' s motion for summary judgment.

In a judgment signed on September 24, 2021, the trial court entered judgment


against D.F. A. in the amount of $ 23, 127. 77,         court   costs,   legal interest,   and




reasonable attorney' s fees as contractually set forth, to be set by the court upon

presentation by plaintiff and its attorney of an accounting as to the fees believed to

be due and reasonable.


      D.F. A. appealed,    arguing in four assignments of error that the trial court

erred in granting the motion for summary judgment.          We agree that the trial court


committed legal error in reconsidering its previous denial of a motion for summary

judgment and then rendering a final summary judgment in favor of plaintiff.

      The Louisiana Code of Civil Procedure does not provide for a motion for


reconsideration with respect to any judgment. While many courts have considered

such a motion as a motion for new trial ( See, e. g., Lexington Land Development,

L.L.C. v. Chevron Pipeline Co.,       2020- 0622 ( La. App. I"     Cir. 5125121), 327 So. 3d


8, 17, writ denied, 2021- 01194 ( La. 11117121), 327 So. 3d 996), to do so in this case


would be incorrect since a motion for new trial may only be filed from a final

judgment. A motion for a new trial is not a proper procedural vehicle to challenge


the propriety of an interlocutory ruling.            Allstate Insurance Company v.

Mohamadian,        2009- 1126 ( La.   App.   I`   Cir. 2117110),   35 So. 3d 1118,     1I21.


Without question, the denial of a motion for summary judgment is an interlocutory

ruling.   Id.   Once the trial court denied plaintiff' s motion for summary judgment,

plaintiff's remedies were to seek review by supervisory review of that ruling or to

re -urge the motion for summary judgment with the same documents or to file a

                                             4
new motion for summary judgment, with new documents,            subject to all of the


procedural rules applicable to a motion for summary judgment.         See La. C. C. P.


arts. 966 and 968; Allstate Insurance Company, 35 So. 3d at 1121; Magallanes v.

Norfolk Southern Railway Company, 2009- 0605 ( La. App. 4"         Cir. 10/ 14109), 23


So. 3d 985, 988- 89.


      We recognize that a court may reconsider a granting of a partial motion for

summary judgment in cases where new documents are discovered since the

rendering of the prior judgment and the partial judgment was not certified as final.

In such cases, the grant of the partial judgment would be reversed, and the parties

would conduct further proceedings before the trial court. See Zapata v. Seal,

2020- 01148 ( La. 9130121), 330 So. 3d 175, 178- 79. However, there is no procedure


provided for in La. C.C. P. art. 966 that would allow a party to file a motion to

reconsider a prior denial of a summary judgment, and to file new documents with

the motion that were "   mistakenly omitted" from the original motion. If a final


judgment is to be rendered against a party that deprives that party of its right to a

trial, the proper motion and procedures mandated by Article 966 must be followed.

      Therefore, we reverse the trial court' s judgment granting plaintiff' s motion

for reconsideration of the denial of its motion for summary judgment and granting

plaintiff' s motion for summary judgment. Because we find procedural error by the

trial court in the granting of the motion for summary judgment, we do not reach the

substantive assignments of error raised by the appellant.     We remand the case to


the trial court for appropriate proceedings in accordance with this opinion.    Costs


of this appeal are assessed against plaintiff, Danielle' s Legacy, LLC.

      REVERSED AND REMANDED.




                                          5